DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 04/20/2022 in which claims 1 and 6 are currently amended while claims 4 and 7 have been canceled. By this amendment, claims 1-3,5-6 are now pending in the application.
Specification
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  Claims 1 and 6 recite respectively the limitations of, “…wherein the control unit is further configured to decrease the frequency of the AC source upon detecting that the voltage on the storage capacitor has reached a predefined distance from the predefined maximum charging voltage so as to improve the adjustment accuracy of the maximum charging voltage” and respectively “…decreasing the frequency of the AC source upon detecting that the output DC voltage has reached a predefined distance from the predefined maximum charging voltage, so as to improve the adjustment accuracy of the maximum charging voltage”.
There is insufficient antecedent basis for the underlined limitations in the claims, since an adjustment accuracy has not been previously recited. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3,5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and respectively 6 recite the limitations "…the adjustment accuracy…" in line 21 and respectively "…the adjustment accuracy…" in line 14.  There is insufficient antecedent basis for these limitations in the claims.
Claims 2-3, and 5 depend directly from claim 1 and thus are rejected for the same reasons since they inherit the same deficiencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3,5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ragsdale US 2007/0231873 in view of Konstantinovich et al., (Konstantinovich) RU 2364021(both cited by Applicants) and in further view of Murayama USPAT 10,148,128.
Regarding claim 1:Ragsdale discloses and shows in annotated Fig. 1 below: A regulated storage capacitor charging device(electroporation 100) comprising: an output line(at V+) and a common line(common line construed as the lower line; see annotated Figs. 1 below and Fig. 4) for connecting therebetween an energy storage capacitor(110/410) that has to be charged(by charging circuit 105) to a predefined maximum charging voltage(V+); and a control unit(see Fig. 4; element 430) configured to constantly sense the voltage on the storage capacitor(410; Fig. 4) and upon detecting that a predefined maximum charging voltage has been reached to react in at least one of the following ways: (a) stop charging the storage capacitor(110/410), and (b) closing the output switch(115/415) so as to discharge the storage capacitor through the load(120)(See ¶[0032]).
Ragsdale does not teach the limitations of: 
an AC source configured to output an AC voltage between the common line and an output terminal thereof; a charging unit comprising an N-stage Cockroft-Walton circuit (N representing any positive integer) , first and second terminals thereof connected to the output terminal of the AC source and to the common line respectively and an output terminal thereof connected to the output line, wherein the capacitance of each capacitor in the charging unit is substantially smaller than that of the storage capacitor to be charged; an output switch operatively coupled to connect and disconnect a load to the storage capacitor
Konstantinovich discloses factual evidence of a cascade voltage multi-stage Cockroft-Walton charging circuit (see Fig. 3 and page 4, lines 6-7; note charging circuit 6 is a Cockroft-Walton charging circuit) which is powered by an AC source (see page 5; lines1-2) for charging  an energy storage capacitor(5).
Ragsdale and Konstantinovich are storage capacitor charging analogous art. Therefore it would have been obvious to one having ordinary skill in the art to modify Ragsdale by including a Cockroft-Walton voltage multiplier circuit into the system of Ragsdale so as to increase the charging voltage by N, where N is the number of capacitors since it was known in the that the use of a Cockroft-Walton voltage multiplier circuit is widely used in electronic devices and one of ordinary skill in the art would have been motivated to try since a patent claim can be proved obvious by showing that the claimed combination of elements was “obvious to try,” particularly when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions such that a POSITA would have had good reason to pursue the known options within his or her technical grasp.
However the combination of Ragsdale and Konstantinovich fails to expressly disclose the limitations of, “wherein the control unit is further configured to decrease the frequency of the AC source upon detecting that the voltage on the storage capacitor has reached a predefined distance from the predefined maximum charging voltage so as to improve the adjustment accuracy of the maximum charging voltage”.
Murayama discloses(col. 9, lines 19-31) factual evidence and shows in Figs. 1-2,a control unit(7) that is further configured to decrease the frequency of the AC source upon detecting that the voltage on the storage capacitor(24) has reached a predefined distance from the predefined maximum charging voltage so as to improve the adjustment accuracy of the maximum charging voltage(note-when the inter-terminal voltage of the capacitor 24 exceeds the limit value, the switching control unit 7 decreases the switching frequencies of the switching signals S1 to S4 directed to the inverter circuit 3, as shown in the period T1-T2 in (c) of FIG. 2)
Ragsdale, Konstantinovich, and Murayama are power supplies analogous art.
It6 would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ragdsdale in view of Konstantinovich to avail of the control unit of Murayama which is further configured to decrease the frequency of the AC source upon detecting that the voltage on the storage capacitor has reached a predefined distance from the predefined maximum charging voltage so as to improve the adjustment accuracy of the maximum charging voltage, as recited in order to stabilize the output of the power-supplying device S as shown in (b) of FIG. 2, as per the teachings of Murayama (col. 9, lines 19-27). Furthermore configuring the control unit to decrease the frequency of the AC source will enable the adjustment of a parameter of the switching signals S1 to S4 configured to control ON and OFF of the switching elements constituting the inverter circuit  so that the inter-terminal voltage of the element indicated by the voltage detection signal does not exceed the limit value based on the voltage detection signal that the switching control unit receives from the voltage measurement unit.
Accordingly claims 1 and 6 would have been obvious.
Regarding claim 2, Ragsdale in view of Konstantinovich and Murayama discloses all the claimed invention as set forth and discussed above in claim 1. Ragsdale further discloses, wherein the storage capacitor(110/410) constitutes a part thereof(see annotated Fig. 1).
Regarding claim 3, Ragsdale in view of Konstantinovich and Murayama discloses all the claimed invention as set forth and discussed above in claim 1. Konstantinovich further discloses, wherein the AC source comprises a step-up transformer(see Konstantinovich; Page 2, Lines 6-10; note-the voltage is increased by using a step-up transformer).
Regarding claim 5, Ragsdale in view of Konstantinovich and Murayama discloses all the claimed invention as set forth and discussed above in claim 1. Ragsdale further discloses, wherein the load(120) is an Electroporation Cell (EPC)(see ¶[0004]-[0005]; [0030]-[0031],[0034] and Figs. 1 and 4).

    PNG
    media_image1.png
    670
    902
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    651
    830
    media_image2.png
    Greyscale

Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3,5-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        May 10, 2022